J-S67014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARLTON J. RANSOM                          :
                                               :
                       Appellant               :   No. 1507 EDA 2017

                   Appeal from the PCRA Order March 24, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0130181-1983


BEFORE:      OTT, J., NICHOLS, J., and STRASSBURGER, J.

MEMORANDUM BY OTT, J.:                                  FILED MARCH 28, 2019

        Carlton J. Ransom appeals, pro se, from the order entered on March 24,

2017, in the Court of Common Pleas of Philadelphia County, denying him relief

on his eighth petition filed pursuant to the Post Conviction Relief Act (PCRA),

42 Pa.C.S. § 9542 et seq.           The PCRA court determined the petition was

untimely and denied it without a hearing pursuant to Pa.R.Crim.P. 907. In

this appeal, Ransom raises three related claims. He argues trial counsel was

ineffective for advising him to reject a favorable plea offer from the

Commonwealth, PCRA counsel improperly sought to withdraw as counsel

without having reviewed the certified record, and the PCRA court erred in

failing to apply the newly recognized constitutional right1 timeliness exception

____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. § 9545(b)(iii).
J-S67014-18



to his petition. After a thorough review of the submissions by the parties,

relevant law, and the certified record, we affirm.

       Initially, we note the procedural abnormalities that have followed this

petition. The petition was filed on May 2, 2012, but the PCRA court did not

dispose of the claim until March 24, 2017. The record reveals no reason why

this petition languished for almost five years before resolution in the PCRA

court. Next, Ransom had until April 24, 2017 to file his appeal of the denial

of this petition. However, he dated his appeal April 25, 2017 – one day late.

The PCRA court failed to provide Ransom with notice of dismissal of this claim

and inform him of his appellate rights in the manner required by Pa.R.Crim.P.

Rule 907(4). Specifically, notice was not sent certified mail, return receipt

requested. Therefore, there is no indication of when Ransom was actually

informed of his right to file his appeal. Accordingly, due to this breakdown in

the judicial system, we will accept the otherwise one day late filing as timely.

Finally, for reasons that are not apparent of record, Ransom was appointed

counsel for this petition, despite this being his eighth petition. The PCRA court

allowed counsel to withdraw from representation pursuant to the dictate of

Turner/Finley.2 However, the certified record did not contain any order

granting withdrawal of counsel.          This panel remanded the matter for the

inclusion of the PCRA court’s order of March 24, 2017, which has now been

filed as a supplemental record.
____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), Commonwealth v.
Finley, 550 A.2d 213 Pa. Super. 1988) (en banc).

                                           -2-
J-S67014-18



      Our standard of review is well settled.

      When reviewing the denial of a PCRA petition, this Court's
      standard of review is limited “to whether the PCRA court's
      determination is supported by evidence of record and whether it
      is free of legal error.”

Commonwealth v. Hart, 199 A.3d 475, 481 (Pa. Super. 2018) (citation

omitted).

      We now turn our attention to the specifics of the instant appeal. All

three of Ransom’s issues are resolved by determining whether this petition,

Ransom’s eighth, was timely filed. If it was not timely filed, no court has

jurisdiction to address the claims contained therein. Additionally, if there is

no feasible argument as to exceptions to the timeliness of the petition, as

asserted by PCRA counsel in his January 17, 2017, letter to the PCRA court,

then counsel appropriately determined Ransom’s claims were without merit.

      Briefly, in 1983, Ransom was found guilty of first-degree murder and

related charges regarding the stabbing death of Jeanette Womack.               He

received the mandatory life sentence.       Ransom filed a direct appeal that

afforded him no relief. Subsequently, he filed multiple PCRA petitions, two of

which reinstated certain appellate rights, five of which sought collateral relief.

This petition represents Ransom’s eighth PCRA petition.         Relevant to this

petition, Ransom’s judgment of sentence became final in November 1996,

after time expired for Ransom to seek review by the United States Supreme




                                      -3-
J-S67014-18



Court.3 Accordingly, pursuant to statute, Ransom had one year to file a timely

PCRA petition.       42 Pa.C.S. § 9545(b)(1) (Any petition filed under this

subchapter, including a second or subsequent petition, shall be filed within

one year of the date the judgment becomes final.)                Ransom had until

November 1997 in which to file a timely petition. As the instant petition was

not filed until May 2, 2012, it is clearly facially untimely.4

       However, Section 9545 also lists three exceptions to the one-year

timeliness requirement and Ransom claims he is entitled to the application of

9545(b)(1)(iii) regarding:

       A constitutional right that was recognized by the Supreme Court
       of the United States or the Supreme Court of Pennsylvania after

____________________________________________


3 We cannot ascertain the exact date, although we will use November 25,
1996, as the reference point. We can determine that a panel of our Court
denied Ransom relief on his direct appeal on April 16, 1993. Both the
Commonwealth and the PCRA court assert the Pennsylvania Supreme Court
denied Ransom allocatur on August 24, 1996. However, that was a Saturday.
Therefore, we will use Monday, August 26, 1996 as the date the Pennsylvania
Supreme Court denied Ransom allocatur pursuant to his direct appeal.
Pursuant to U.S.Sup.Ct.R. 13, a defendant has 90 days to file a petition for a
writ of certiorari seeking U.S. Supreme Court review. Ransom did not seek
such a writ of certiorari. Judgment of sentence, therefore, became final when
time expired for seeking U.S. Supreme Court review.

August 1996 is also three months after the Pennsylvania Supreme Court
denied Ransom allocatur on his first PCRA petition. See Commonwealth v.
Ransom, 544 Pa. 674 (May 29, 1996) (Table). It is possible that Ransom
filed that PCRA petition while his direct appeal was pending before the
Pennsylvania Supreme Court.

4The fact the petition is more than 14 years late demonstrates why the exact
date Ransom’s judgment of sentence became final is not necessary to
determine.

                                           -4-
J-S67014-18


      the time period provided by this section and has been held by that
      court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(iii).

      Specifically, Ransom argues his trial counsel provided ineffective

assistance of counsel by convincing him to reject the Commonwealth’s offer

to plead guilty to third-degree murder and receive a 12½ to 25 year term of

incarceration. Ransom further contends that the United States Supreme Court

provided in Lafler v. Cooper, 132 S.Ct. 1376 (2012) and Missouri v. Frye,

132 S.Ct. 1399 (2012) essentially held that improperly advising a defendant

to reject a plea offer and to go to trial equates to ineffective assistance of

counsel.

      In 2013, a panel of our Court in Commonwealth v. Feliciano, 69 A.3d

1270 (Pa. Super. 2013) held:

      It is apparent that neither Frye nor Lafler created a new
      constitutional right.4 Instead, these decisions simply applied the
      Sixth Amendment right to counsel, and the Strickland test for
      demonstrating counsel’s ineffectiveness, to the particular
      circumstances at hand, i.e. where counsel’s conduct resulted in a
      plea offer lapsing or being rejected to the defendant’s detriment.
      Accordingly, Appellant's reliance on Frye and Lafler in an attempt
      to satisfy the timeliness exception of section 9545(b)(1)(iii) is
      unavailing.
           4  Numerous federal courts have reached this same
           conclusion. See Hare v. United States, 688 F.3d 878, 879
           (7th Cir. 2012) (holding that Lafler applied an “established
           rule”); In re Perez, 682 F.3d 930, 932 (11th Cir. 2012)
           (holding Lafler was merely an application of the Sixth
           Amendment right to counsel); Buenrostro v. U.S., 697
           F.3d 1137 (9th Cir. 2012) (holding that in both Frye and
           Lafler the Supreme Court “merely applied the Sixth
           Amendment right to effective assistance of counsel
           according to the test articulated in Strickland ... and

                                      -5-
J-S67014-18


          established in the plea-bargaining context in Hill”); In re
          King, 697 F.3d 1189, 1189 (5th Cir. 2012) (stating
          “[Lafler] and Frye do not announce new rules of
          constitutional law because they merely applied the Sixth
          Amendment right to counsel to a specific factual context”);
          U.S. v. Denson, 2013 WL 588509 (W.D.Pa. 2013) (“Frye
          and Lafler do not create ‘new’ rights, but merely apply
          existing standards to different factual situations”); Brown
          v. Kerestes, 2913 WL 444672 (E.D.Pa. 2013) (finding the
          reasoning of the Seventh Circuit persuasive and agreeing
          that Frye and Lafler do not create a new constitutional
          right).

Commonwealth        v.    Feliciano,   69    A.3d   at   1276-77.   See   also,

Commonwealth v. Hernandez, 79 A.3d 649, 652-54 (Pa. Super. 2013)

(same).

     Clearly, Ransom’s attempt to rely on Lafler and Frye as an exception

to the one-year filing requirement must be rejected. Because the petition was

not filed in a timely manner, Ransom is not entitled to relief on any of his

three claims.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/19




                                       -6-